DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 23 June 2020.  This communication is the first action on merits.  As of the date of this communication no Information Disclosure Statement (IDS) has been filed on behalf of this case. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are original.
Claims 1-20 are currently pending and have been examined.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: secure contactless delivery device in claims 1-2, 17-19; secure carrier in claims 5-16; aerial secure delivery device in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Claim 1:
Claim 1 includes a sequence of steps that are numbered 1-11 using the same numbering style that is also used to represent the claims (e.g. 1. load, by the at least one management processor… 2. load, by the at least one management processor…).  For clarity to distinguish the step numbering from the claim numbers, the Office recommends amending the step numbering with a different characteristic such as using parenthesis (e.g. 1) load, by the at least one management processor… 2) load, by the at least one management processor…).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-16:
Claim 1 recites the limitation "the automated contact delivery system" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim, and the dependent claims 2-16.  For the purpose of examination, this will be interpreted as referring to the automated contactless delivery system.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20:
Step 1:
Claims 1-16 recite a system, claims 17-19 recite a method, and claim 20 recites a non-transitory computer readable medium. Since the claims recite either a process, machine, manufacture, or composition of matter, the claims satisfy Step 1 of the Subject Matter Eligibility Framework in MPEP 2106 and the 2019 Patent Examination Guidelines (PEG).  Analysis proceeds to Step 2A Prong One.
Step 2A – Prong One:
Claim(s) 1-2, 17-20 recite an abstract idea. Independent claim 1 recites to train, at least one algorithm based on the contactless delivery training data and the automated contactless delivery output format, the at least one algorithm; execute, the algorithm in order to identify, from the historical data, the at least one recurring transaction; communicate, to the at least one customer, the at least one recurring transaction; receive, a customer preference notification as to whether the customer would like the at least one recurring transaction to be at least one future automated contactless transaction; if the customer preference notification is positive: instruct, based on the schedule, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule; and whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer. Independent claim 17 recites analyzing, the historical transactions with a[n] algorithm using pattern recognition or cluster detection to identify prior recurring transactions; querying, the customer, whether the customer would like to have automated execution of the prior recurring transactions as future recurring transactions; and securely delivering, from the source to the customer, the one or more items as said future recurring transactions, whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer. Independent claim 20 recites to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection; to recommend, via the customer future recurring transactions to the customer based on the identified recurring transactions; and to instruct, if approved by the customer, to securely deliver to the customer the one or more items corresponding to the future recurring transactions, whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer. The claims as a whole recite methods of organizing human activities / mental processes.
First, the limitations to train, by the at least one management processor, at least one machine learning algorithm based on the contactless delivery training data and the automated contactless delivery output format, the at least one machine learning algorithm; execute, by the at least one management processor, the machine learning algorithm in order to identify, from the historical data, the at least one recurring transaction; communicate, by the at least one management processor to the at least one customer communication device, the at least one recurring transaction; receive, by the at least one management processor from the at least one communication device, a customer preference notification as to whether the customer would like the at least one recurring transaction to be at least one future automated contactless transaction; if the customer preference notification is positive: instruct, by the at least one management processor based on the schedule, a secure contactless delivery device, communicatively coupled to the at least one management processor, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule; and whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer; analyzing, by the contactless management computing machine, the historical transactions with a machine learning algorithm using pattern recognition or cluster detection to identify prior recurring transactions; querying, the customer communication device by the contactless management computing machine, whether the customer would like to have automated execution of the prior recurring transactions as future recurring transactions; and automatically securely delivering, from the source to the customer, the one or more items as said future recurring transactions via a secure contactless delivery device controlled by the contactless management computing machine; machine learning instructions for the processor to use a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection; recommendation instructions for the processor to recommend, via the customer communication device, future recurring transactions to the customer based on the identified recurring transactions; and secure delivery instructions for the processor to instruct, if approved by the customer, an aerial secure delivery device to securely deliver to the customer the one or more items corresponding to the future recurring transactions are methods of organizing human activities.  For instance, the claims are similar to a delivery manager analyzing historic delivery transactions of a customer and identifying recurring deliveries, proposing a future delivery option which may include contactless delivery to the customer and with the customer’s approval tasking a delivery person to make future contactless deliveries according to that future delivery option. Other than reciting generic computer components / elements, such as machine learning, a management processor / contactless management computing machine, customer communication device; and reciting other machinery in its ordinary capacity such as a secure contactless delivery device (claim 1 / 17) and aerial secure delivery device (claim 20), nothing in these claim limitations preclude the steps from practically being performed by a person / people. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity (e.g. these limitations represent the sub-groupings of commercial interactions, managing personal behavior or relationships or interactions between people, and following rules or instructions) but for the recitation of generic computer components, then it falls within the ‘Certain Methods of Organizing Human Activity’ grouping of abstract ideas. 
Second, the limitations to train, by the at least one management processor, at least one machine learning algorithm based on the contactless delivery training data and the automated contactless delivery output format, the at least one machine learning algorithm; execute, by the at least one management processor, the machine learning algorithm in order to identify, from the historical data, the at least one recurring transaction; analyzing, by the contactless management computing machine, the historical transactions with a machine learning algorithm using pattern recognition or cluster detection to identify prior recurring transactions; machine learning instructions for the processor to use a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection as drafted are a processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind (i.e. mental processes) but for the recitation of generic computer components. That is, other than reciting a management processor / contactless management computing machine, and machine learning / supervised machine learning nothing in the claim elements preclude these steps from practically being performed in the mind, or in the mind with the assistance of pen and paper.  For example, but for the generic / general purpose computer language, training in the context of the claims encompasses a user manually judging how the algorithm develops based on evaluating training data and output data; executing / identifying / analyzing in the context of the claims encompasses a user evaluating results of the algorithm to judge what transactions are recurring. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. these limitations represent evaluation, and judgment) but for the recitation of generic computer components, then it falls within the ‘Mental Processes’ grouping of abstract ideas.   
The mere recitation of generic computer components (e.g. a management processor / contactless management computing machine, customer communication device, machine learning) and reciting other machinery in its ordinary capacity (e.g. a secure contactless delivery device (claim 1 / 17), aerial secure delivery device (claim 20)) does not take the claims out of the methods of organizing human activity grouping / mental processes grouping. Accordingly, the claims recite an abstract idea.  Analysis proceeds to Step 2A Prong Two.
Step 2A – Prong Two:
This judicial exception is not integrated into a practical application. 
First, claims 1, 17, and 20 as a whole merely describes how to generally ‘apply’ the concepts of organizing human activities / mental processes in a computer environment.  The claimed computer components (i.e. management processor / contactless management computing machine, customer communication device, machine learning) are recited at a high-level of generality and are merely invoked as tools to perform an existing manual process. Note that there are no particular, technical details regarding the machine-learning algorithm steps as claimed that would preclude this algorithm from otherwise being developed and executed by a person, therefore as claimed this is no more than ‘applying’ the abstract idea on a computer. Simply implementing the abstract idea on a generic / general purpose computer is not a practical application of the abstract idea.  See MPEP 2106.04(d) and 2016.05(f). The claimed other machinery performing the delivery (i.e. a secure contactless delivery device (claim 1 / 17), aerial secure delivery device (claim 20)) are recited at a high level of generality and are merely invoked as tools to perform an existing manual process.  Use of a computer or other machinery in its ordinary capacity for economic or other tasks or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more.  See MPEP 2106.04(d) and 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of a secure contactless delivery device (claim 1 / 17) and aerial secure delivery device (claim 20) in the limitations does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. drone delivery), and as such does not provide integration into a practical application.  See MPEP 2106.04(d) and 2106.05(h).  Hence, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of storing (claim 1) and its steps of a. at least one datastore computer-readable medium at the source, the at least one datastore computer-readable medium having: i. a first datastore sector storing contactless delivery training data; ii. a second datastore sector storing an automated contactless delivery output format; iii. a third datastore sector storing historical data identifying at least some historical transactions for the customer; iv. a fourth datastore sector storing at least one recurring transaction; v. a fifth datastore sector storing a schedule for securely delivering the items to the customer; vi. a sixth datastore sector storing at least one customer preference for the automated contact delivery system; the at least one machine learning algorithm stored in a machine learning sector of the management memory; store, by the at least one management processor, the at least one recurring transaction in the fourth datastore sector; if the customer preference notification is positive: a. store, by the at least one management processor in the fifth datastore sector based on the notification, the schedule for securely delivering to the customer the one or more items corresponding to the at least one future automated contactless transaction; b. store, by the at least one management processor in the sixth datastore sector based on the notification, a positive customer preference corresponding to the at least one future automated contactless transaction; if the customer preference notification is negative: a. store, by the at least one management processor in the sixth datastore sector based on the notification, a negative customer preference corresponding to the at least one future automated contactless transaction, are recited at a high level of generality (i.e. as a general means of storing data for subsequent identifying and received customer preference), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the at least one datastore computer-readable medium, management processor, memory (a general computer component, generic computer) are only being used as a tool in the storing, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding storing more than using computers as a tool to perform an otherwise manual process.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of loading / inputting (claim 1) and its steps to load, by the at least one management processor from the first datastore sector into a first management sector of the management memory, the contactless delivery training data; load, by the at least one management processor from the second datastore sector into a second management sector of the management memory, the automated contactless delivery output format; load, by the at least one management processor from the third datastore sector into a third management sector, the historical data identifying said at least some historical transactions for the customer; input, by the at least one management processor, the historical data into the machine learning algorithm are recited at a high level of generality (i.e. as a general means of gathering data for subsequent identifying), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the management processor, datastore, management memory (generic computer / general computer components) are only being used as a tool in the loading / inputting, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding loading / inputting more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, the additional element of retrieving (claim 17) and its step of a. retrieving, by the contactless management computing machine, historical transactions for the customer is recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the contactless management computing machine (generic computer) is only being used as a tool in the retrieving, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding retrieving more than using computers as a tool to perform an otherwise manual process.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified in Step 2A Prong One above note that the steps of instructing / delivering (e.g. instruct, by the at least one management processor based on the schedule, a secure contactless delivery device, communicatively coupled to the at least one management processor, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule; whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer; d. automatically securely delivering, from the source to the customer, the one or more items as said future recurring transactions via a secure contactless delivery device controlled by the contactless management computing machine; c. secure delivery instructions for the processor to instruct, if approved by the customer, an aerial secure delivery device to securely deliver to the customer the one or more items corresponding to the future recurring transactions) are recited at a high level of generality (i.e. as a general means of transporting / fulfilling the customer preference / recurring transactions), and amount to the extra-solution activity of physically relocating an item, and not a particular transformation / reduction to a different state, which is not indicative of integration into a practical application.  See MPEP 2106.04(d), 2106.05(g), and 2106.05(c). Hence, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Next, while identified in Step 2A Prong One above note that the steps of receiving (claim 1) / querying (claim 17) are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amounts to mere data gathering, which is a form of insignificant extra-solution activity and not a practical application. See MPEP 2106.04(d) and 2106.05(g). Furthermore, the contactless management computing machine / management processor, customer communication device (generic computers) are only being used as a tool in the receiving / querying, which is also not indicative of integration into a practical application. See MPEP 2106.04(d) and 2106.05(f). Note that there are no particular technical steps regarding receiving / querying more than using computers as a tool to perform an otherwise manual process.  Accordingly, this element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The combination of these additional elements is no more than mere instructions to apply the exception using generic computers / general computer components (e.g. management processor / contactless management computing machine, customer communication device, machine learning); other machinery performing in their ordinary capacity (a secure contactless delivery device, aerial secure delivery device); adding high-level extra-solution and/or post-solution activities (e.g. data storage, data gathering); and applying the exception with a field of use (i.e. drone delivery). Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limitations on practicing the abstract idea.  Hence, the claim is directed to an abstract idea. Analysis proceeds to Step 2B.
Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional element of using a management processor / contactless management computing machine, customer communication device, and machine learning to perform training, executing / identifying, communicating, receiving, instructing, analyzing, querying, controlling, recommending amounts to no more than mere instructions to ‘apply’ the exception using generic computers; and using a secure contactless delivery device, aerial secure delivery device to perform delivering amounts to no more than using other machinery in its ordinary capacity for other tasks to an abstract idea. The same analysis applies here in Step 2B, i.e. mere instructions to apply an exception on a generic computer, or use of a computer or other machinery in its ordinary capacity for economic or other tasks cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(f). Note that there are no particular, technical details regarding the machine-learning algorithm as claimed that would preclude this high-level algorithm from otherwise being developed and executed by a person, therefore as claimed this is no more than ‘applying’ the abstract idea on a computer. Also, see the Applicant’s specification ¶[0051], ¶[0057-60] describing machine learning, and different types of machine learning algorithms without particular algorithm steps at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the secure contactless delivery device (claim 1 / 17) and aerial secure delivery device (claim 20) do no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. drone delivery). The same analysis applies here in Step 2B, i.e. generally linking the use of the judicial exception to a particular technological environment or field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(h). See the Applicant’s specification Fig 5, ¶[0022], ¶[0063] describing the additional element of the secure contactless delivery device / aerial secure contactless delivery device / drone for delivery at such a high level that indicates this additional element is sufficiently well-known that the specification does not need to describe the particulars to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the storing are recited at a high level of generality (i.e. as a general means of storing data for subsequent identifying, and storing data for received customer preference), and amount to mere electronic record keeping / storing data, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. at least one datastore computer-readable medium, management processor, memory) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these storing steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data storage) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs), recording a customer’s order (Apple). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the loading / inputting are recited at a high level of generality (i.e. as a general means of gathering data for subsequent identifying), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. management processor, datastore, management memory) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these loading / inputting steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), a computer receives and sends information over a network (buySAFE), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the additional elements regarding the retrieving are recited at a high level of generality (i.e. as a general means of gathering data for subsequent analyzing), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. contactless management computing machine) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these retrieving steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), electronic record keeping (Alice), storing and retrieving information in memory (Versata; OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the element instructing / delivering is recited at a high level of generality (i.e. as a general means of transporting / fulfilling the customer preference / recurring transactions), and amounts to physically relocating an item which is an extra-solution activity, and amounts to generally linking the judicial exception to a particular technological environment / field of use (e.g. drone delivery). The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity / general linking use of the judicial exception to a field of use does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g), MPEP 2106.05(h). Also note that delivery is not a transformation that would represent a particular transformation that is significantly more, since the nature of the transformation doesn’t involve the use of chemical substances or physical acts, doesn’t apply to a particular article, doesn’t result in a different function or use, is an extra-solution / post-solution activity to the assignment, and changing the location of an item does not satisfy a particular transformation that is significantly more. See MPEP 2106.05(c). Furthermore, see the Applicant’s specification ¶[0063-67] describing the additional element of contactless delivery by contactless delivery devices at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars of delivery without human contact to satisfy 35 USC 112(a).  Hence, these features do not provide an inventive concept / significantly more.
As discussed above in Step 2A Prong Two with respect to integration of the abstract idea into a practical application, the elements regarding the receiving / querying are recited at a high level of generality (i.e. as a general means of gathering data for subsequent delivery), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The same analysis applies here in Step 2B, i.e. adding insignificant extra-solution activity to the judicial exception does not provide integration into a practical application in Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(g).  The use of the computer (i.e. contactless management computing machine / management processor, customer communication device) in these steps merely represents using a generic / general purpose computer as a tool, and is not indicative of an inventive concept.  See MPEP 2106.05(f). Furthermore, these receiving / querying steps are also claimed at a high level of generality, and/or as insignificant extra-solution activities (e.g. data gathering) representing computer functions that the courts have recognized as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), using a telephone for image transmission (TLI Communications), sending messages over a network (OIP Techs), recording a customer’s order (Apple), presenting offers and gathering statistics (OIP Techs). Hence, these features do not provide an inventive concept / significantly more.
The claims do not improve another technology or technical field.  Instead the claims represent a generic implementation of organizing human activities / mental processes ‘applied’ by generic / general purpose computers / other machinery in its ordinary capacity, generally ‘applied’ to a field of use, and using general computer components in extra-solution capacities such as data gathering. The claims do not provide meaningful limitations beyond generally linking the user of an abstract idea to a particular technological environment.  At best, the claims are more directed towards solving a business / economic / entrepreneurial problem (i.e. which customers should be provided an offer for automated recurring delivery), that is tangentially associated with a technology element (e.g. drone delivery), rather than solving a technology based problem.  See MPEP 2106.05(a). The claims do not improve the functioning of a computer itself. The claims do not improve the functioning of a secure contactless delivery device / aerial secure delivery device itself. The claims are more directed towards improving a business / economic / entrepreneurial process rather than improving a computer outside of a business use, i.e. using computers a tool.  The claims do not apply the judicial exception with or by use of a particular machine.  The claims do not effect a transformation or reduction to a particular article to a different state or thing.  The claims do not add a specific limitation other than what is well understood, routine, and conventional in a way that confines the claim to a particular useful application.
Viewing the claim limitations as an ordered combination does not add anything further than looking at each of the claim limitations individually, both with respect to the independent claims 1, 17, 20, and further considering the addition of dependent claims 2-16, 18-19. Note that the combination of limitations and claim elements add nothing that is not already present when the steps are considered separately, simply reciting implementation as performed by using generic computers / general computer components and other machines performing in their ordinary capacity, and do not provide a non-conventional and non-generic arrangement of various computer components to achieve a technical improvement. Hence, the ordered combination of elements does not provide significantly more. With respect to the dependent claims:
Dependent claim 2: The recurring transaction of claim 2 merely narrow the previously recited abstract idea limitations.  For the reasons described above with respect to the independent claims, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.
Dependent claim 3: The limitation wherein the secure contactless delivery device is a drone, a. the drone having: i. at least one drone processor; ii. a drone communication interface communicatively coupled to the automated contactless management computing machine and the at least one drone processor; and iii. a drone memory storing drone-executable instructions that, when executed by the at least one drone processor, cause the drone to: 1. securely deliver, from the source to the customer, the one or more items corresponding to the at least one future automated contactless transaction; is further directed to a method of organizing human activity (e.g. commercial interaction, managing personal behavior) as described in the independent claim. The recitation of the drone, drone processor, drone communication interface, drone memory, automated contactless management computing machine represent use of a computer or other machinery in its ordinary capacity recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer / other machinery, and generally linking the use of the judicial exception to a field of use (drone delivery), which are not a practical application or significantly more. Also note that delivering here does not provide a practical application or significantly more, since changing the location of an item does not satisfy a particular transformation. See MPEP 2106.05(c). Next, the limitations to 2. provide a delivery notification, by the at least one drone processor to the automated contactless management computing machine, regarding a delivery status for the one or more items corresponding to the at least one future automated contactless transaction; b. said management memory further storing delivery computer-readable instructions that, when executed by the at least one management processor, cause the automated contactless management computing machine to: i. receive, by the at least one at least one management processor from the at least one drone processor, the delivery status; and ii. communicate, by the at least one management processor to the at least one customer communication device, the delivery status represents an additional elements that are not indicative of a practical application or significantly more.  Providing a delivery notification (transmitting data, outputting data), receiving a delivery status (transmitting data, data gathering), and communicating the delivery status (transmitting data, outputting data) are claimed at a high level of detail and represent extra-solution activities that are not a practical application or significantly more; and the drone and management memory, management processor, automated contactless management computing machine are also claimed at a high level of detail representing computers and other machinery performing their ordinary capacity. Furthermore, the courts have recognized these activities as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 4: The limitations wherein the drone further comprises: a. a GPS receiver tracking a geographical location for the drone, the GPS receiver coupled to the drone communication device, the at least one drone processor communicating the geographical location of the drone to the automated contactless management computing machine; and b. a camera, communicatively coupled to the drone processor, providing a proof of delivery of the one or more items to the automated contactless management computing machine represent additional elements that are not indicative of a practical application or significantly more.  Tracking a geographical location for the drone (data gathering), communicating the geographical location (transmitting data), and providing a proof of delivery (transmitting data, outputting data) are claimed at a high level of detail and represent extra-solution activities that are not a practical application or significantly more; and the GPS receiver, drone processor, automated contactless management computing machine, and camera are also claimed at a high level of detail representing computers and other machinery performing their ordinary capacity. Furthermore, the courts have recognized these activities as well-understood, routine, and conventional functions that do not present an inventive concept. See MPEP 2106.05(d)(II) in particular receiving or transmitting data over a network (Symantec), sending messages over a network (OIP Techs), a computer receives and sends information over a network (buySAFE), electronically scanning or extracting data from a physical document (Content Extraction).  See Applicant Specification ¶[0046], ¶[0065] detailing drone GPS tracking at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a).  See Applicant Specification ¶[0064-65] detailing drone cameras and providing proof of delivery at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 5: The limitation of a secure carrier coupled to the drone, the secure carrier containing the one or more items to be delivered from the source to the customer represents an additional element that is not indicative of a practical application or significantly more. The secure carrier is claimed at a high level of detail and represents using other machinery in its ordinary capacity (i.e. using a drone secure carrier to deliver an item), which is not a practical application or significantly more. See Applicant Specification ¶[0046], ¶[0070] detailing drone secure carriers at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 6: The limitation of wherein the one or more items in the secure carrier are secured with a lock that can be unlocked upon delivery of the one or more items represents an organizing human activity (e.g. managing personal behavior) as described in the independent claim. The recitation of the lock in securing and unlocking represents using other machinery in its ordinary capacity, which is not a practical application or significantly more. See Applicant Specification ¶[0046], ¶[0070] detailing drone secure carriers at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 7: The limitation the lock can be locally unlocked by the customer using a digital PIN does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. code-based locks), and as such does not provide integration into a practical application or significantly more. See Applicant Specification ¶[0015], ¶[0046] detailing unlocking drone secure carriers locally at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 8: The limitation wherein the lock can be remotely unlocked by the automated contactless computing machine does no more than generally link the use of the judicial exception to a particular technological environment or field of use (i.e. remote locks), and as such does not provide integration into a practical application or significantly more. The recitation of the automated contactless computing machine is another computer component recited at a high level of generality and amounts to ‘applying’ the abstract idea on a generic computer. See Applicant Specification ¶[0014], ¶[0046] detailing unlocking drone secure carriers remotely at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 9 and 10: The limitation wherein secure carrier is (claim 9) or is not (claim 10) removably coupled to the drone represents an additional element that is not indicative of a practical application or significantly more. The secure carrier that is removably coupled is claimed at a high level of detail and also represents using other machinery in its ordinary capacity (i.e. using a drone secure carrier to deliver an item), which is not a practical application or significantly more. See Applicant Specification ¶[0070] detailing drone secure carriers may be permanent or removable at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claims 11-14, 18-19: The machine learning limitations of claims 11-14 merely narrow the previously recited abstract idea limitations. Note that the machine learning algorithm utilizing supervised machine learning (claims 11, 18), utilizing semi-supervised machine learning (claim 12), performing pattern recognition on the historical data (claim 13), detecting clusters in the historical data (claim 14), and unsupervised machine learning (claim 19) are each still claimed at a high level of detail that do not include particular technical steps within the algorithms; and amount to no more than ‘applying’ the abstract idea on a generic computer.  Similar to the independent claims, this recitation does not meaningfully integrate the abstract idea in a practical application, and is not significantly more than the abstract idea.
Dependent claim 15: The limitation wherein the drone includes at least one flight security sensor to avoid problems during flight represents an additional element that is not indicative of a practical application or significantly more. The flight security sensor to avoid problems during flight is claimed at a high level of detail, and represents the extra-solution activity of data gathering which is not a practical application or significantly more. See Applicant Specification ¶[0067-69] detailing the use of drone sensors for self-defense and obstacle avoidance at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Dependent claim 16: The limitation wherein the drone includes at least one anti-tampering security sensor to prevent theft of the one or more items represents an additional element that is not indicative of a practical application or significantly more. The anti-tampering security sensor is claimed at a high level of detail and represents the extra-solution activity of data gathering which is not a practical application or significantly more. See Applicant Specification ¶[0070] detailing the use of anti-tampering or tamper-detection devices at such a high level that indicates this element is sufficiently well-known that the specification does not need to describe the technical particulars to satisfy 35 USC 112(a). For the reasons described above with respect to the independent claims, this judicial exception is not meaningfully integrated into a practical application, and is not significantly more than the abstract idea.
Therefore claims 1, 17, 20, and the dependent claims 2-16, 18-29 and all limitations taken both individually and as an ordered combination, do not integrate the judicial exception into a practical application, nor do they include additional elements that are sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al.
Claim 1:
	Dearlove, as shown, teaches the following:
A predictive automated contactless delivery system for securely delivering one or more items from a source to a customer in a contactless manner, said customer having at least one customer communication device (Dearlove Fig 4A, Fig 9C, col 6 ln 1-14, col 9 ln 19-44, col 10 ln 33-60 details delivering items from a fulfillment center to a customer’s doorstep in a lockable tote without the person receiving the tote directly, i.e. contactless, and the customer interfacing with a GUI from their device), said system comprising: 
a. at least one datastore computer-readable medium at the source (Dearlove col 12 ln 56 through col 13 ln 4, col 46 ln 11-30 details a database and computer readable medium to store instructions and data), the at least one datastore computer-readable medium having: 
With respect to the following:
i. a first datastore sector storing contactless delivery training data; 
Dearlove, as shown in col 6 ln 1-14, col 13 ln 28-50 details the database storing customer delivery history and also obtaining data indicating customer purchasing patterns or other consumer metrics that are also used for generating recommendations for customers regarding the delivery which may be contactless to be scheduled, suggesting but not explicitly stating that this data is ‘training’ data for the suggestions.  To the extent that Dearlove may not explicitly state this, Walters teaches this remaining limitation with a database (datastore sector) storing test set training data that is used to train the machine learning model that identifies recurring transactions to be scheduled (Walters ¶[0011], ¶[0106], ¶[0116], ¶[0146]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a first datastore sector storing training data as taught by Walters with the teachings of Dearlove, with the motivation that “conserves computing resources of the user device and/or network resources that would have been otherwise used to locate a merchant system associated with the execution of the upcoming transaction… and/or request or initiate a transaction from the transaction account to complete the upcoming transaction” (Walters ¶[0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a first datastore sector storing training data as taught by Walters in the system of Dearlove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Walters (of Dearlove in view of Walters, applying the order transactions may be contactless delivery transactions per Dearlove above, also teaches the following):
ii. a second datastore sector storing an automated contactless delivery output format (Walters ¶[0011], ¶[0115-116], ¶[0141] details the machine learning outputs in the model may be defined based on the type of machine learning task being performed, and the model is stored in software instructions in memory and/or storage component); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include second datastore sector storing an automated output format as taught by Walters in the system of Dearlove (in view of Walters), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Dearlove (in view of Walters) also teaches the following:
iii. a third datastore sector storing historical data identifying at least some historical transactions for the customer (Dearlove col 5 ln 41-65 details storing records regarding previously delivered items to a customer); 
iv. a fourth datastore sector storing at least one recurring transaction (Dearlove col 5 ln 41-65, claim 1 details storing information regarding records to be delivered which includes assigned recurring tote delivery days to customers); 
v. a fifth datastore sector storing a schedule for securely delivering the items to the customer (Dearlove col 4 ln 1-24, col 5 ln 41-65, col 12 ln 25-55 details customers are given two or one tote delivery days per week and storing all data associated with items to be delivered); 
vi. a sixth datastore sector storing at least one customer preference for the automated contact delivery system (Dearlove col 4 ln 1-24, col 5 ln 41-65 details customers specifying preferred times and days of the week for tote delivery and storing records associated with tote delivery data and customers); 
b. an automated contactless management computing machine at the source, the automated contactless management computing machine communicatively coupled to the at least one datastore and the customer communication device (Dearlove Fig 5, col 12 ln 9-56, col 45 ln 11-22 details a server implementing the tote delivery service logic, tote delivery data store, and front end user interfaces for customer devices), the automated contactless management computing machine having: 
i. at least one management processor (Dearlove col 45 ln 11-22 details the server includes a general purpose computer with one or more processor); 
ii. a management communication interface communicatively coupled to the at least one management processor (Dearlove col 45 ln 11-22 details the server includes a network interface coupled to the computer system and processor); and 
iii. a management memory storing management computer-readable instructions that, when executed by the at least one management processor (Dearlove col 45 ln 11-22 details the computer system includes system memory), cause the automated contactless management computing machine to:
With respect to the following:
1. load, by the at least one management processor from the first datastore sector into a first management sector of the management memory, the contactless delivery training data;
2. load, by the at least one management processor from the second datastore sector into a second management sector of the management memory, the automated contactless delivery output format; 
Dearlove, as shown in col 6 ln 1-14, col 13 ln 28-50 details automated contactless delivery, and obtaining from external sources data indicating consumer purchasing patterns or other consumer metrics that are used in generating recommendations for customers for the contactless delivery (i.e. output data), but does not explicitly state loading training into management memory, and loading automated output format data.  However, Walters teaches these remaining limitations loading both training data and output format data into the customer order machine learning model stored in the software (management memory) (Walters ¶[0011], ¶[0106], ¶[0115-116], ¶[0141]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include loading, by the at least one management processor from the first datastore sector into a first management sector of the management memory, the training data; and loading, by the at least one management processor from the second datastore sector into a second management sector of the management memory, the automated output format, as taught by Walters in the system of Dearlove (in view of Walters), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Walters (of Dearlove in view of Walters, applying the contactless delivery of Dearlove as shown above), teaches the following:
3. train, by the at least one management processor, at least one machine learning algorithm based on the contactless delivery training data and the automated contactless delivery output format, the at least one machine learning algorithm stored in a machine learning sector of the management memory (Walters ¶[0107-109], ¶[0115], ¶[0141] details training and developing the machine learning model with the test set and the model output which depends on the type of machine learning model being performed, and the model is stored in the software in memory); 
4. load, by the at least one management processor from the third datastore sector into a third management sector, the historical data identifying said at least some historical transactions for the customer (Walters Fig 1A, Fig 6, ¶[0029-32] details accessing the historical transactions and permanently storing information); 
5. input, by the at least one management processor, the historical data into the machine learning algorithm (Walters Fig 1A, Fig 6, ¶[0029-32] details analyzing the transaction information to identify a transaction pattern); 
6. execute, by the at least one management processor, the machine learning algorithm in order to identify, from the historical data, the at least one recurring transaction (Walters Fig 1A, Fig 6, ¶[0032-35], ¶[0071, 0076] details analyzing the transaction information to identify a transaction pattern and prompt the user to confirm when a potential recurring event has been identified);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include training, by the at least one management processor, at least one machine learning algorithm based on the training data and the automated output format, the at least one machine learning algorithm stored in a machine learning sector of the management memory; loading, by the at least one management processor from the third datastore sector into a third management sector, the historical data identifying said at least some historical transactions for the customer; inputting, by the at least one management processor, the historical data into the machine learning algorithm; and executing, by the at least one management processor, the machine learning algorithm in order to identify, from the historical data, the at least one recurring transaction as taught by Walters in the system of Dearlove (in view of Walters), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Dearlove (in view of Walters) also teaches the following:
7. store, by the at least one management processor, the at least one recurring transaction in the fourth datastore sector (Dearlove col 12 ln 25-56, col 13 ln 28-50 details storing transaction information regarding previously delivered items including items that the customer periodically orders); 
8. communicate, by the at least one management processor to the at least one customer communication device, the at least one recurring transaction (Dearlove col 13 ln 28-50, col 37 ln 30-58, claim 6 details sending recommendations to the customer through the user interface notifying that a particular item is periodically ordered and that the item can be scheduled for automatic periodic delivery);
9. receive, by the at least one management processor from the at least one communication device, a customer preference notification as to whether the customer would like the at least one recurring transaction to be at least one future automated contactless transaction (Dearlove col 6 ln 1-14, col 13 ln 28-50, col 24 ln 40 through col 25 ln 3, col 37 ln 50-58, col 38 ln 35-38 details the future tote transaction is an automated contactless transaction, and the customer is given a choice to confirm whether they want to add the recommended item to a future tote order identified as a periodic past purchase);
Walters (of Dearlove in view of Walters, applying the contactless delivery of Dearlove as shown above), teaches the following:
10. if the customer preference notification is positive: 
a. store, by the at least one management processor in the fifth datastore sector based on the notification, the schedule for securely delivering to the customer the one or more items corresponding to the at least one future automated contactless transaction (Walters ¶[0032], ¶[0086], ¶[0116], ¶[0155], ¶[0168] details scheduling execution of the transaction after the customer confirms authorization to perform the transaction); 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is positive: store, by the at least one management processor in the fifth datastore sector based on the notification, the schedule for securely delivering to the customer the one or more items corresponding to the at least one future automated (contactless, per Dearlove) transaction as taught by Walters in the system of Dearlove (in view of Walters), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
b. store, by the at least one management processor in the sixth datastore sector based on the notification, a positive customer preference corresponding to the at least one future automated contactless transaction; 
Dearlove, as shown in col 6 ln 1-14, col 24 ln 40 through col 25 ln 3 details the future transaction is an automated contactless transaction, and the customer is given a choice to confirm whether they want to add a recommended item to a future tote order, Walters ¶[0032], ¶[0082], ¶[0086], ¶[0116] details the customer providing notification to confirm authorization to perform the transaction, but Dearlove / Walters does not explicitly state storing in a datastore sector based on the customer notification a positive customer preference corresponding to the future automated contactless transaction.  However, Van Dyke teaches this limitation, such that the user can enter and save the delivery preference of when to use drone delivery (i.e. positive preference for automated contactless delivery) to their user profile for the future delivery transactions (Van Dyke ¶[0092], ¶[0110]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is positive, store, by the at least one management processor in the sixth datastore sector based on the notification, a positive customer preference corresponding to the at least one future automated contactless transaction as taught by Van Dyke with the teachings of Dearlove in view of Walters, with the motivation of “interest in providing secure, efficient, delivery of products directly to the customer” (Van Dyke ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is positive, store, by the at least one management processor in the sixth datastore sector based on the notification, a positive customer preference corresponding to the at least one future automated contactless transaction as taught by Van Dyke in the system of Dearlove in view of Walters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Van Dyke (of Dearlove in view of Walters in view of Van Dyke) also teaches the following:
c. instruct, by the at least one management processor based on the schedule, a secure contactless delivery device, communicatively coupled to the at least one management processor, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule (Van Dyke ¶[0068], ¶[0071-72] details providing a drone with instructions to deliver a package to a secure drone drop box per the time-based schedule); and 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is positive, instruct, by the at least one management processor based on the schedule, a secure contactless delivery device, communicatively coupled to the at least one management processor, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule as taught by Van Dyke with the teachings of Dearlove in view of Walters (in view of Van Dyke), with the motivation of “interest in providing secure, efficient, delivery of products directly to the customer” (Van Dyke ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is positive, instruct, by the at least one management processor based on the schedule, a secure contactless delivery device, communicatively coupled to the at least one management processor, to execute the at least one future automated contactless transaction to securely deliver the one or more items corresponding to the at least one future automated contactless transaction from the source to the customer pursuant to the schedule as taught by Van Dyke in the system of Dearlove in view of Walters (in view of Van Dyke), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	With respect to the following:
11. if the customer preference notification is negative: 
a. store, by the at least one management processor in the sixth datastore sector based on the notification, a negative customer preference corresponding to the at least one future automated contactless transaction, 
Dearlove, as shown in col 6 ln 1-14, col 24 ln 40 through col 25 ln 3 details the future transaction is an automated contactless transaction, and the customer is given a choice to confirm whether they want to add a recommended item to a future tote order, but does not explicitly state that if the customer preference is negative to store by the processor in a datastore based on the notification a negative customer preference corresponding transaction.  However, Reyes teaches this remaining limitation, offering recommendations to a customer and then storing both accepted and rejected (i.e. negative) responses to the recommendations in a user database to further train the recommendation engine (Reyes ¶[0008], ¶[0011]). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is negative, store, by the at least one management processor in the sixth datastore sector based on the notification, a negative customer preference corresponding to the at least one future transaction as taught by Reyes with the teachings of Dearlove in view of Walters in view of Van Dyke, with the motivation to “provide recommendations that improve the efficiency of interactions with a computing system” (Reyes ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include if the customer preference notification is negative, store, by the at least one management processor in the sixth datastore sector based on the notification, a negative customer preference corresponding to the at least one future transaction as taught by Reyes in the system of Dearlove in view of Walters in view of Van Dyke, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Dearlove (in view of Walters in view of Van Dyke in view of Reyes) also teaches the following:
whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer (Dearlove col 6 ln 1-14 details delivering items to the customer without a delivery person interacting with the direct contact; alternatively, and in further support of obviousness also note that Van Dyke ¶[0068] teaches this limitation with the drone delivering the items to the drop-box, and one of ordinary skill in the art would make this modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
EXAMINER’S NOTE: The italicized portion of the limitation “whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts structural limitations on the invention, which are met by the teachings of Dearlove in view of Walters in view of Van Dyke in view of Reyes.
Claim 2:
	Dearlove in view of Walters in view of Van Dyke in view of Reyes, as shown above, teach the limitations of claim 1.  Dearlove also teaches the following:
wherein the at least one future automated contactless transaction is a recurring transaction (Dearlove col 6 ln 1-14, col 9 ln 45-67, col 13 ln 27-50, col 31 ln 4-34, col 37 ln 30-60 details the future tote deliveries may be contactless and include recurring tote delivery of items).

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al., as applied to claim 2 above, and further in view of US patent application publication 2016/0068264 A1 to Ganesh et al.
Claim 3:
Dearlove in view of Walters in view of Van Dyke in view of Reyes, as shown above, teach the limitations of claim 2.  Van Dyke also teaches the following:
wherein the secure contactless delivery device is a drone (Van Dyke Fig 1A, ¶[0067-70] details a delivery drone), 
a. the drone having: 
i. at least one drone processor (Van Dyke ¶[0069] details the drone processor); 
ii. a drone communication interface communicatively coupled to the automated contactless management computing machine and the at least one drone processor (Van Dyke ¶[0068-69] details the drone communications interface connected to the processor and servers); and 
iii. a drone memory storing drone-executable instructions (Van Dyke ¶[0069] details the drone includes memories) that, when executed by the at least one drone processor, cause the drone to: 
1. securely deliver, from the source to the customer, the one or more items corresponding to the at least one future automated contactless transaction (Van Dyke ¶[0068], ¶[0072] details the drone is configured to receive instructions and move packages from one location to another and delivery includes contactless drop-off);
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include wherein the secure contactless delivery device is a drone, the drone having: at least one drone processor; a drone communication interface communicatively coupled to the automated contactless management computing machine and the at least one drone processor; and a drone memory storing drone-executable instructions that, when executed by the at least one drone processor, cause the drone to: securely deliver, from the source to the customer, the one or more items corresponding to the at least one future automated contactless transaction as taught by Van Dyke in the system of Dearlove in view of Walters (in view of Van Dyke in view of Reyes), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
With respect to the following: 
2. provide a delivery notification, by the at least one drone processor to the automated contactless management computing machine, regarding a delivery status for the one or more items corresponding to the at least one future automated contactless transaction;
Van Dyke, as shown in ¶[0063] details providing a package status and drone status when a package has been delivered to a drop box and the package is available for retrieval, but does not explicitly state that the delivery notification is by the drone processor.  To the extent that Van Dyke may not explicitly state this, Ganesh teaches this limitation releasing the package, confirming delivery, and providing a notification to the purchaser and the server of successful delivery (Ganesh ¶[0065], ¶[0089], ¶[0091]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a delivery notification, by the at least one drone processor to the automated contactless management computing machine, regarding a delivery status for the one or more items corresponding to the at least one future automated contactless transaction as taught by Ganesh with the teachings of Dearlove in view of Walters in view of Van Dyke in view of Reyes, with the motivation of “rapid point-to-point delivery” and “verifying that a customer received a package from a drone” (Ganesh ¶[0001]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include providing a delivery notification, by the at least one drone processor to the automated contactless management computing machine, regarding a delivery status for the one or more items corresponding to the at least one future automated contactless transaction as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Ganesh (of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh) also teaches the following:
b. said management memory further storing delivery computer-readable instructions that, when executed by the at least one management processor, cause the automated contactless management computing machine to: 
i. receive, by the at least one at least one management processor from the at least one drone processor, the delivery status (Ganesh ¶[0065], ¶[0098], ¶[0134], ¶[0143] details the server receiving the drone delivery status and signals from the drone); and 
ii. communicate, by the at least one management processor to the at least one customer communication device, the delivery status (Ganesh Fig 6D, ¶[0135], ¶[0145], ¶[0147], ¶[0149] details the server sending the purchasers notification that the drone has arrived with the package, and that the drone has released the package).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include management memory further storing delivery computer-readable instructions that, when executed by the at least one management processor, cause the automated contactless management computing machine to: receive, by the at least one at least one management processor from the at least one drone processor, the delivery status; and communicate, by the at least one management processor to the at least one customer communication device, the delivery status as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes (in view of Ganesh), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 4:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, as shown above, teach the limitations of claim 3.  Van Dyke also teaches the following:
wherein the drone further comprises: 
a. a GPS receiver tracking a geographical location for the drone, the GPS receiver coupled to the drone communication device, the at least one drone processor communicating the geographical location of the drone to the automated contactless management computing machine (Van Dyke ¶[0069-70] details the drone GPS circuitry to determine location and route, and positioning circuitry communicates with the remote computer system); and

 It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a GPS receiver tracking a geographical location for the drone, the GPS receiver coupled to the drone communication device, the at least one drone processor communicating the geographical location of the drone to the automated contactless management computing machine as taught by Van Dyke in the system of Dearlove in view of Walters (in view of Van Dyke in view of Reyes in view of Ganesh), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Ganesh (of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh) also teaches the following:
b. a camera, communicatively coupled to the drone processor, providing a proof of delivery of the one or more items to the automated contactless management computing machine (Ganesh ¶[0063], ¶[0066], ¶[0150] details the drone camera capturing images of the package to confirm possession of the purchaser with the package).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a camera, communicatively coupled to the drone processor, providing a proof of delivery of the one or more items to the automated contactless management computing machine as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes (in view of Ganesh), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 5:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, as shown above, teach the limitations of claim 4.  Ganesh also teaches the following:
a secure carrier coupled to the drone, the secure carrier containing the one or more items to be delivered from the source to the customer (Ganesh Fig 1C, ¶[0040], ¶[0048] details a package securing mechanism that grips and releases a package assigned to be delivered).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include a secure carrier coupled to the drone, the secure carrier containing the one or more items to be delivered from the source to the customer as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes (in view of Ganesh), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 6-8, 10-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al. in view of US patent application publication 2016/0068264 A1 to Ganesh et al., as applied to claim 5 above, and further in view of US patent application publication 2017/0286892 A1 to Studnicka.
Claim 6:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, as shown above, teach the limitations of claim 5.  With respect to the following:
wherein the one or more items in the secure carrier are secured with a lock that can be unlocked upon delivery of the one or more items.
Ganesh, as shown in Fig 1C, ¶[0040] details the secure carrier includes a grip and release based mechanism that secures the package in place, and ¶[0062], ¶[0064], ¶[0089] details the package is only released when a purchase code / delivery code is authenticated upon delivery, but does not explicitly state that the items in the secure carrier are secured with a lock that can be unlocked.  To the extent that Ganesh may not explicitly state this, Studnicka teaches this limitation where the UAV has a lockable compartment for the package to prevent access, and unlocks to allow access to the package, i.e. upon delivery (Studnicka ¶[0012-13]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more items in the secure carrier are secured with a lock that can be unlocked upon delivery of the one or more items as taught by Studnicka with the teachings of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, with the motivation of “evidence of a successful delivery” (Studnicka ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the one or more items in the secure carrier are secured with a lock that can be unlocked upon delivery of the one or more items as taught by Studnicka in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 7:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  Studnicka also teaches the following:
wherein the lock can be locally unlocked by the customer using a digital PIN (Studnicka ¶[0012-13], ¶[0041] details unlocking the drone lockable compartment on delivery when the recipient performs an action, and actions associated with successful delivery include the recipient providing proof of delivery with a PIN number).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the lock can be locally unlocked by the customer using a digital PIN as taught by Studnicka in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 8:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  Studnicka also teaches the following:
wherein the lock can be remotely unlocked by the automated contactless computing machine (Studnicka ¶[0075] details the system causes the UAV to unlock the lock box to allow access, noting the system (a remote entity) is causing the UAV to unlock the lock box).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the lock can be remotely unlocked by the automated contactless computing machine as taught by Studnicka in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 10:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  Ganesh also teaches the following:
wherein secure carrier is not removably coupled to the drone (Ganesh 1C, ¶[0040] details the secure carrier as part of the drone structure).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure carrier is not removably coupled to the drone as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes (in view of Ganesh in view of Studnicka), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 11:
	Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  Walters also teaches the following:
wherein the machine learning algorithm uses supervised machine learning (Walters Fig 2-3, ¶[0104], ¶[0115] details the machine learning may use supervised learning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the machine learning algorithm uses supervised machine learning as taught by Walters in the system of Dearlove (in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 13:
	Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 11.  Walters also teaches the following:
wherein the supervised machine learning performs pattern recognition on the historical data (Walters Fig 6-7, ¶[0032-34], ¶[0075], ¶[0104] details performing pattern recognition on historical transaction data and using supervised learning models).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the supervised machine learning performs pattern recognition on the historical data as taught by Walters in the system of Dearlove (in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 14:
	Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 11.  Walters also teaches the following:
wherein the supervised machine learning detects clusters in the historical data (Walters ¶[0104], ¶[0117], ¶[0190] details the model classifying / clustering observations within a cluster of a particular degree of similarity, and the model may use supervised learning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the supervised machine learning detects clusters in the historical data as taught by Walters in the system of Dearlove (in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 15:
	Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 11.  Ganesh also teaches the following:
wherein the drone includes at least one flight security sensor to avoid problems during flight (Ganesh ¶[0031], ¶[0102] details using dead reckoning camera sensors to avoid flight security problems associated with GNSS signals being lost / compromised / hacked).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the drone includes at least one flight security sensor to avoid problems during flight as taught by Ganesh in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes (in view of Ganesh in view of Studnicka), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al. in view of US patent application publication 2016/0068264 A1 to Ganesh et al. in view of US patent application publication 2017/0286892 A1 to Studnicka, as applied to claim 6 above, and further in view of US patent application publication 2020/0039645 A1 to Soryal.
Claim 9:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein secure carrier is removably coupled to the drone.
Ganesh, as shown in Fig 1C, ¶[0040] details a securing unit (secure carrier) as part of the drone; and Studnicka, as shown in ¶[0012-13] details that the UAV may have a lockable compartment (secure carrier) for the package, however neither Ganesh or Studnicka explicitly state that the secure carrier is removably coupled to the drone.  However, Soryal teaches this limitation where the container under the UAV for transporting items is removable and re-attachable using lines (Soryal ¶[0016], ¶[0029-30]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the secure carrier is removably coupled to the drone as taught by Soryal in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al. in view of US patent application publication 2016/0068264 A1 to Ganesh et al. in view of US patent application publication 2017/0286892 A1 to Studnicka, as applied to claim 6 above, and further in view of US patent application publication 2020/0090261 A1 to Tumulty et al.
Claim 12:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 6.  With respect to the following:
wherein the machine learning algorithm utilizes semi-supervised machine learning.
Walters (of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka), as shown in Fig 3, ¶[0104-105], ¶[0190] details the machine learning algorithm may utilize supervised machine learning or unsupervised machine learning when analyzing historical transactions and identifying recurring transactions, and that features in the disclosure may be combined, highly suggesting but not explicitly stating the machine learning algorithm utilizes semi-supervised machine learning.  To the extent that Walters does not explicitly state this, Tumulty teaches this limitation using semi-supervised learning, supervised learning, and unsupervised learning with transaction analysis and identification of recurring transactions (Tumulty ¶[0036-37]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the machine learning algorithm utilizes semi-supervised machine learning as taught by Tumulty in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke in view of US patent application publication 2019/0258949 A1 to Reyes et al. in view of US patent application publication 2016/0068264 A1 to Ganesh et al. in view of US patent application publication 2017/0286892 A1 to Studnicka, as applied to claim 11 above, and further in view of US patent publication 10,553,122 B1 to Gilboa-Amir et al.
Claim 16:
Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, as shown above, teach the limitations of claim 11.  Dearlove does not explicitly state, but Gilboa-Amir teaches the following:
wherein the drone includes at least one anti-tampering security sensor to prevent theft of the one or more items (Gilboa-Amir col 1 ln 6-28, col 25 ln 15-33 details UAVs delivering packages that are equipped with sensors to detect tampering by another person foreign object that will emit a distress signal upon tampering).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the drone includes at least one anti-tampering security sensor to prevent theft of the one or more items as taught by Gilboa-Amir with the teachings of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh in view of Studnicka, with the motivation to “deliver a package within an expected timeframe” (Gilboa-Amir col 1 ln 27-28).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the drone includes at least one anti-tampering security sensor to prevent theft of the one or more items as taught by Gilboa-Amir in the system of Dearlove in view of Walters in view of Van Dyke in view of Reyes in view of Ganesh, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 8,266,017 B1 to Dearlove et al. in view of US patent application publication 2021/0357923 A1 to Walters et al. in view of US patent application publication 2017/0255896 A1 to Van Dyke.
Claim 17:
	Dearlove, as shown, teaches the following:
A predictive computer-implemented method for a contactless management computing machine to control secure delivery of one or more items from a source to a customer in a contactless manner, said customer having a customer communication device (Dearlove Fig 4A, Fig 9C, col 6 ln 1-14, col 9 ln 19-44, col 10 ln 33-60 details delivering items from a fulfillment center to a customer’s doorstep in a lockable tote without the person receiving the tote directly, i.e. contactless, and the customer interfacing with a GUI from their device), said method comprising the steps of: 
a. retrieving, by the contactless management computing machine, historical transactions for the customer (Dearlove col 13 ln 28-50, col 24 ln 40-51, col 37 ln 30-56 details obtaining the past purchasing history and orders of the customer);
With respect to the following: 
b. analyzing, by the contactless management computing machine, the historical transactions with a machine learning algorithm using pattern recognition or cluster detection to identify prior recurring transactions;
Dearlove, as shown in col 13 ln 28-50, col 24 ln 40-51, col 37 ln 30-56 details analyzing the historical ordering history of the customer and recognizing purchasing patterns of prior recurring orders of items, but does not explicitly state that a machine learning algorithm is used.  However, Walters teaches this remaining limitation, analyzing historical transactions with a machine learning algorithm that uses clustering and patterns to identify recurring transactions (Walters Fig 6, ¶[0099-100], ¶[0115-117], ¶[0146]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include analyzing the historical transactions with a machine learning algorithm using pattern recognition or cluster detection to identify prior recurring transactions as taught by Walters with the teachings of Dearlove, with the motivation that “conserves computing resources of the user device and/or network resources that would have been otherwise used to locate a merchant system associated with the execution of the upcoming transaction… and/or request or initiate a transaction from the transaction account to complete the upcoming transaction” (Walters ¶[0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include analyzing the historical transactions with a machine learning algorithm using pattern recognition or cluster detection to identify prior recurring transactions as taught by Walters in the system of Dearlove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Dearlove (in view of Walters) also teaches the following:
c. querying, the customer communication device by the contactless management computing machine, whether the customer would like to have automated execution of the prior recurring transactions as future recurring transactions (Dearlove col 37 ln 30-49 details the system asking the customer whether they want to have an automatic order of an item identified in previous recurring transactions to be delivered at periodic intervals to save time and shipping costs in the future); and 
With respect to the following:
d. automatically securely delivering, from the source to the customer, the one or more items as said future recurring transactions via a secure contactless delivery device controlled by the contactless management computing machine,
Dearlove, as shown in Fig 4A, Fig 9C, col 6 ln 1-14, col 9 ln 19-44, col 10 ln 33-60 details delivering from the source to the customer the one or more items as a future recurring transactions through secure contactless delivery, but does not explicitly state automatically securely delivering the items via a secure contactless delivery device (i.e. drone) controlled by the contactless management computing machine.  However, Van Dyke teaches this remaining limitation performing automatic secure delivery of an item from its source to a customer destination via a drone controlled by a remote server over the network (Van Dyke ¶[0068], ¶[0071-72]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically securely delivering, from the source to the customer, the one or more items via a secure contactless delivery device controlled by the contactless management computing machine as taught by Van Dyke with the teachings of Dearlove in view of Walters, with the motivation of “interest in providing secure, efficient, delivery of products directly to the customer” (Van Dyke ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include automatically securely delivering, from the source to the customer, the one or more items via a secure contactless delivery device controlled by the contactless management computing machine as taught by Van Dyke in the system of Dearlove in view of Walters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Dearlove (in view of Walters in view of Van Dyke) also teaches the following:
whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer (Dearlove col 6 ln 1-14 details delivering items to the customer without a delivery person interacting with the direct contact; alternatively, and in further support of obviousness also note that Van Dyke ¶[0068] teaches this limitation with the drone delivering the items to the drop-box, and one of ordinary skill in the art would make this modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
EXAMINER’S NOTE: The italicized portion of the limitation “whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts structural limitations on the invention, which are met by the teachings of Dearlove in view of Walters in view of Van Dyke.
Claim 18:
	Dearlove in view of Walters in view of Van Dyke, as shown above, teach the limitations of claim 17.  Walters also teaches the following:
wherein the machine learning algorithm uses supervised machine learning (Walters Fig 2-3, ¶[0104], ¶[0115] details the machine learning may use supervised learning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the machine learning algorithm uses supervised machine learning as taught by Walters in the system of Dearlove (in view of Walters in view of Van Dyke), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 19:
	Dearlove in view of Walters in view of Van Dyke, as shown above, teach the limitations of claim 17.  Walters also teaches the following:
wherein the machine learning algorithm uses unsupervised machine learning (Walters Fig 3, ¶[0105], ¶[0115] details the machine learning may use unsupervised learning).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include the machine learning algorithm uses unsupervised machine learning as taught by Walters in the system of Dearlove (in view of Walters in view of Van Dyke), since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Claim 20:
Dearlove, as shown, teaches the following:
A non-transitory computer-readable medium with computer-executable instructions stored thereon executed by a processor on a predictive automated contactless delivery computing machine to securely deliver one or more items from a source to a customer in a contactless manner, said customer having a customer communication device, said computing machine communicatively coupled to the customer communication device (Dearlove Fig 4A, Fig 9C, col 6 ln 1-14, col 9 ln 19-44, col 10 ln 33-60, col 46 ln 11-45 details a computer-storage medium with instructions to implement delivering items from a fulfillment center to a customer’s doorstep in a lockable tote without the person receiving the tote directly, i.e. contactless, and the customer interfacing with a GUI from their device), said computer-executable instructions comprising:
With respect to the following:
a. machine learning instructions for the processor to use a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection; 
Dearlove, as shown in col 13 ln 28-50, col 24 ln 40-51, col 37 ln 30-49 details analyzing the historical ordering history of the customer and recognizing purchasing patterns of prior recurring orders of items, but does not explicitly state that a supervised machine learning algorithm is used.  However, Walters teaches this remaining limitation, using a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection (Walters Fig 3, Fig 6, ¶[0099-100], ¶[0104], ¶[0115-117], ¶[0146]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include machine learning instructions for the processor to use a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection as taught by Walters with the teachings of Dearlove, with the motivation that “conserves computing resources of the user device and/or network resources that would have been otherwise used to locate a merchant system associated with the execution of the upcoming transaction… and/or request or initiate a transaction from the transaction account to complete the upcoming transaction” (Walters ¶[0015]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include machine learning instructions for the processor to use a supervised machine learning algorithm to identify recurring transactions in historical customer transaction data based on pattern recognition or cluster detection as taught by Walters in the system of Dearlove, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
	Dearlove (in view of Walters) also teaches the following:
b. recommendation instructions for the processor to recommend, via the customer communication device, future recurring transactions to the customer based on the identified recurring transactions (Dearlove col 13 ln 28-50, col 37 ln 30-58, claim 6 details system recommendations to the customer through the user interface notifying that a particular item is periodically ordered and that the item can be scheduled for automatic periodic delivery); and 
With respect to the following:
c. secure delivery instructions for the processor to instruct, if approved by the customer, an aerial secure delivery device to securely deliver to the customer the one or more items corresponding to the future recurring transactions, 
Dearlove, as shown in col 37 ln 50-58, col 38 ln 35-37 details the customer approving a recommended future tote delivery which may be a future recurring delivery by adding the recommended item, but does not explicitly state instructions to an aerial secure delivery device (i.e. drone) to securely deliver to the customer the one or more items.  However, Van Dyke teaches this remaining limitation with a remote server controlling a drone to perform automatic secure delivery of an item to a customer destination at the request of a customer, i.e. approved by customer (Van Dyke ¶[0068], ¶[0071-72]).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to include secure delivery instructions for the processor to instruct, if approved by the customer, an aerial secure delivery device to securely deliver to the customer the one or more items as taught by Van Dyke with the teachings of Dearlove in view of Walters, with the motivation of “interest in providing secure, efficient, delivery of products directly to the customer” (Van Dyke ¶[0003]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include secure delivery instructions for the processor to instruct, if approved by the customer, an aerial secure delivery device to securely deliver to the customer the one or more items as taught by Van Dyke in the system of Dearlove in view of Walters, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP 2141 citing KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Dearlove (in view of Walters in view of Van Dyke) also teaches the following:
whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer (Dearlove col 6 ln 1-14 details delivering items to the customer without a delivery person interacting with the direct contact; alternatively, and in further support of obviousness also note that Van Dyke ¶[0068] teaches this limitation with the drone delivering the items to the drop-box, and one of ordinary skill in the art would make this modification since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable).
EXAMINER’S NOTE: The italicized portion of the limitation “whereby the one or more items are delivered to the customer without any human contact in order to minimize health risks to the customer” is merely a statement of intended use and is only afforded patentable weight to the extent that it imparts structural limitations on the invention, which are met by the teachings of Dearlove in view of Walters in view of Van Dyke.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN TALLMAN whose telephone number is (571)272-3198. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN TALLMAN
Examiner
Art Unit 3628



/BRIAN A TALLMAN/Examiner, Art Unit 3628                                                                                                                                                                                                        
/GEORGE CHEN/Primary Examiner, Art Unit 3628